COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                              FORT WORTH

                            NO. 02-10-00330-CR


DAVID WAYNE INGRAM                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

         FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                       MEMORANDUM OPINION1

                                    ----------

     Upon his plea of not guilty, the trial court convicted Appellant David Wayne

Ingram of failure to comply with sex offender registration requirements and

sentenced him to twenty-five years’ confinement as a habitual offender.

Appellant brings four issues on appeal, challenging the sufficiency of the

evidence and the trial court’s denial of his motion to quash the indictment.




     1
      See Tex. R. App. P. 47.4.
Because the evidence is sufficient to support Appellant’s conviction and because

the trial court committed no reversible error, we affirm the trial court’s judgment.

      Appellant was convicted in 1981 of aggravated rape, now aggravated

sexual assault, and is now required to register annually as a sex offender. When

Appellant moved from Fort Worth to Arlington in July 2008, he met with Arlington

Police Department Detective Elizabeth Edmonds-Hayes and reported that he

was staying at 2404 Limestone Drive in Arlington.          When she was notified

sometime later that Appellant had absconded, she investigated and discovered

that Appellant had left the Limestone address on September 29, 2008, and had

not returned. Appellant had not registered a new address in Texas or anywhere

else in the United States. An arrest warrant issued on December 11, 2008.

      Appellant had been living with Brenda Colvin at the Limestone address.

She reported to Appellant’s parole officer, Paula Maurer, that he had left on

September 30, 2008, and that both he and her car were missing. Colvin saw

Appellant again in January 2009. She testified that when she saw him, “he was

ready to turn himself in.” She picked him up at a convenience store in Arlington

and took him to the Tarrant County Jail. Colvin testified that Appellant still has

some clothes at her house and that he has always received mail there.

      On December 28, 2008, Appellant called Maurer and admitted that he had

“messed up” and “had been running.” She testified, “He stated that, you know,

he knew he shouldn’t had not had [sic] moved from Limestone.” She asked

where he had been living, but he did not tell her. He told her that he was tired of

                                          2
running, and she advised him to turn himself in. He did so the next day.

Motion to Quash

       In his first issue, Appellant argues that the trial court erred by refusing to

grant his motion to quash the indictment because it failed to state a crime.

Although Appellant lodged an oral motion to quash the indictment, he did not file

a written motion to quash. Article 27.10 of the Texas Code of Criminal Procedure

requires that all motions to set aside an information or indictment be in writing.2

An oral motion to quash preserves nothing for appeal.3 We overrule Appellant’s

first issue.

Sufficiency of the Evidence

       In his second and third issues, Appellant challenges the sufficiency of the

evidence to support his conviction. In his fourth issue, he argues that the trial

court erred by denying his motion for new trial because the evidence was

insufficient to support his conviction.

       In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.4



       2
        Tex. Code Crim. Proc. Ann. art. 27.10 (West 2006).
       3
        Faulks v. State, 528 S.W.2d 607, 609 (Tex. Crim. App. 1975).
       4
        Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);
Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010).

                                          3
      This standard gives full play to the responsibility of the trier of fact to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.5 The trier of fact is the sole judge of

the weight and credibility of the evidence.6 Thus, when performing an evidentiary

sufficiency review, we may not re-evaluate the weight and credibility of the

evidence and substitute our judgment for that of the factfinder.7

      Maurer testified that Appellant admitted that he had been running and that

he should not have moved from the Limestone address. She also testified that

he had not registered anywhere else in Texas or the United States after he left

the Limestone address. Colvin testified that Appellant had left the house they

shared on Limestone on September 30, 2008, and had taken her car.                She

testified that after he left, he did not live there again. Indeed, Colvin did not see

Appellant again until January 2009.

      Appellant argues that the evidence is insufficient to show that he intended

to change or did change his address because he still received mail and had

clothes at the Limestone address. Colvin, however, testified that she did not see

Appellant between September 30, 2008, and January 2009 and that he was not

living at her house on Limestone during that time. Additionally, Maurer testified

      5
       Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Isassi, 330 S.W.3d at 638.
      6
       See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Brown v. State,
270 S.W.3d 564, 568 (Tex. Crim. App. 2008), cert. denied, 129 S. Ct. 2075
(2009).
      7
Will. v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

                                          4
that Appellant had admitted to her that he had been running and that he should

not have “moved from Limestone.”

      Appellant also implicitly argues that the evidence is insufficient to show

that he failed to register because the police chief of Arlington did not testify. In

addition to Appellant’s and Colvin’s testimony that he did not live at her Arlington

address after September 30, 2008, Maurer testified that after Appellant moved

from the Limestone address, he did not register anywhere in the United States.

      Applying the appropriate standard of review, we hold that the evidence is

sufficient to support Appellant’s conviction and that the trial court did not err by

overruling his motion for new trial. We overrule Appellant’s second, third, and

fourth issues.

Conclusion

      Having overruled Appellant’s four issues, we affirm the trial court’s

judgment.




                                                   LEE ANN DAUPHINOT
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 16, 2012




                                         5